internal_revenue_service number release date index number ------------------------------------------------------- ------------------------------------------------------------ ------------------------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------- telephone number ---------------------- refer reply to cc tege eb qp3 plr-121335-17 date date legend entity a church official b ------------------------------------------------------- ---------------------------------------------------------------------------------- --------------- church jurisdiction c ---------------------------------------- church d church directory e prior name f prior name g prior name h committee i entity m plan x -------------------------------------- ---------------------------------------- ---------------------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------------------------------------------- --------------------------- ------------------------------------------------------------------- ---------------------------------------------------------------------------------- -------- dear -------------- this letter is in response to entity a’s request submitted on its behalf by its authorized representative regarding the status of plan x as a church_plan within the meaning of sec_414 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury on entity a’s behalf entity a was originally established by church official b and has been incorporated as a non-profit entity entity a is a ministry of church jurisdiction c and is listed in church directory e entity a’s purpose includes furthering the general welfare and common good of the public by establishing organizing and maintaining a church d agency which makes available social services to residents of a particular geographic area plr-121335-17 entity a has been known by several names over the years specifically prior name f prior name g and prior name h the sole member of entity a is ex-officio church official b or his canonical successor as determined by specified authority in church d as the sole member church official b elects all of the members of the board_of directors of entity a the board in church official b’s sole and absolute discretion upon entity a’s dissolution entity a’s property is to be transferred to a sec_501 organization listed in church directory e for the purpose of assisting the poor church jurisdiction c is a principal provider of funds that support entity a programs in church jurisdiction c provided more than ---- million of financial support to entity a the chief_executive_officer of entity a serves as the --------------------------------- --------------------------- for church jurisdiction c entity a is exempt from federal_income_tax under sec_501 as a subordinate organization under entity m’s sec_501 group tax exemption_letter which applies to organizations listed in church directory e entity a established plan x a defined_benefit_plan qualified under sec_401 effective in in order to provide retirement benefits to entity a employees plan x was frozen several years ago and entity a employees subsequently began participating in the sec_401 plan of church jurisdiction c entity a employees have always participated in church jurisdiction c’s health plan committee i has been established by entity a to be responsible for administering the employee benefit plans maintained by entity a including plan x committee i has overall responsibility and authority to manage and control the operation and administration of plan x however entity a remains responsible for determining whether an individual is eligible to participate in plan x the members of committee i are appointed by church official b committee i is comprised of three members the chair of the entity a board’s finance_committee the vice chair of the board_of entity a and the chief financial officer of entity a none of the eligible participants in plan x are or can be considered employed in connection with a for-profit entity or one or more unrelated trades_or_businesses of entity a within the meaning of sec_513 all eligible participants of plan x are employed directly by entity a and there are no other participating employers in plan x the plan_administrator of plan x never made an election under sec_1_410_d_-1 of the federal_income_tax regulations with regard to plan x plr-121335-17 a notice to interested persons regarding plan x was provided in accordance with revproc_2011_44 2011_39_irb_446 this notice explained the consequences of church_plan status based on the foregoing entity a requests a ruling that plan x is a church_plan within the meaning of sec_414 of the code sec_414 generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 sec_414 provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 or sec_414 or their beneficiaries sec_414 provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches see advocate health care network v stapleton u s ___ holding that a plan that is maintained by an organization described in sec_414 may be a church_plan under sec_414 even if it was not established by a church or a convention or association of churches sec_414 generally defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it plr-121335-17 shares common religious bonds and convictions with that church_or_convention_or_association_of_churches revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a letter_ruling under sec_414 relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 for a qualified_plan requires that a copy of the notice be submitted to the irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church or a convention or association of churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church or a convention or association of churches under sec_414 by virtue of the organization’s control by or association with the church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 and is controlled by or associated with a church or a convention or association of churches in addition in order to be a church_plan the administration or funding or both of the plan must be by an organization described in sec_414 to be described in sec_414 an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church or a convention or association of churches with respect to the ruling_request under the facts you have represented entity a is a ministry of church jurisdiction c the sole member of entity a is church official b ex officio and church official b elects the members of the board_of entity a entity a is listed in church directory e and is exempt from tax under sec_501 pursuant to a group tax exemption that covers entities listed in church directory e upon entity a’s dissolution its residual assets are to be distributed to another entity listed in church directory e church jurisdiction c is a principal provider of funds that support entity a programs in church jurisdiction c provided more than ---- million of financial support to entity a the chief_executive_officer of entity a serves as the --------------------------------- --------------------------- for church jurisdiction c the employees of entity a participate in certain employee benefit plans of church jurisdiction c you represent that none of entity a’s employees are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 and no plan participants are employed by for-profit entities based on these facts we conclude that entity a is controlled by or associated with church d for purposes of sec_414 we further conclude that the employees of entity a are deemed to be employees of a church or a convention or association of churches by plr-121335-17 virtue of being employees of an organization which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches committee i is the plan_administrator of plan x and its sole purpose is to administer plan x and certain other benefit plans for employees of entity a the members of committee i are appointed by church official b we thus conclude that committee i is controlled by or associated with church d accordingly plan x is maintained by an organization that is associated with a church or a convention or association of churches the principal purpose or function of which is the administration of plan x for the provision of retirement benefits for the deemed employees of a church or a convention or association of churches based on the foregoing facts and representations we conclude that plan x is a church_plan as defined in sec_414 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2017_1 2017_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2017_1 sec_11 plr-121335-17 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely john t ricotta branch chief qualified_plans branch office of associate chief_counsel tax exempt and government entities cc
